Citation Nr: 1114946	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-33 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left lower extremity and hip, to include as secondary to service-connected back disability.  

2.  Entitlement to service connection for neuropathy of the right lower extremity and hip, to include as secondary to service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1994 to February 1998.  The Veteran also had a period of active service from March 2003 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A hearing was held on November 2, 2010, in Muskogee, Oklahoma, before the undersigned who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The record reveals that the Veteran has contended that he experiences neuropathy in his lower extremities and hips.  The Veteran was afforded a QTC examination in February 2008.  The Veteran described his symptoms as pain, weakness, tingling and numbness in the bilateral hips and legs.  He stated that his symptoms and pain occurred constantly.  However, at the time of the examination, the neurological examination of the hips and lower extremities was normal.  The examiner noted that there was no diagnosis provided with respect to the bilateral hips and bilateral legs because there was no pathology to render a diagnosis.  The examiner stated that the Veteran experienced intermittent neuropathy.  However, since the February 2008 QTC examination, the Veteran has described his pathology and has stated that his symptoms are persistent.  The Board notes that the Veteran is competent to describe his symptoms, to include pain and numbness in his hips and legs.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the evidence indicates that the Veteran has persistent or recurrent symptoms of disability, the Board finds that a new VA examination is required to address the nature and etiology of the Veteran's neuropathy of the left lower extremity and hip and the right lower extremity and hip.  

In addition, the Board observes that the Veteran was service-connected for a back disability in the March 2008 rating decision.  The Veteran has contended that his neuropathy is related to active service and, in the alternative, that his neuropathy was caused by his service-connected back disability.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In this respect, the QTC examiner did not provide an opinion as to whether the Veteran's claimed neuropathy was caused or aggravated by his service-connected back disability as the Veteran was not service-connected for a back disability at the time of the examination.  

The Board acknowledges that the Veteran's private physician, Dr. R.L.H., has submitted several letters with respect to the Veteran's neuropathy.  In a November 2007 letter, Dr. R.L.H. noted that the Veteran had episodic neuropathic pain, which was undoubtedly related to the back injury.  Dr. R.L.H., however, provided no rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  Also in the November 2010 letter, Dr. R.L.H. explained that the Veteran had a history of degenerative disease of the back with a bulging disk at L5-S1, which frequently causes neuropathy to the Veteran's leg and hip.  However, Dr. R.L.H. did not specify as to whether the Veteran experienced neuropathy in both lower extremities and hips or whether he only experienced neuropathy on one side of his body.  The evidence noted above from Dr. R.L.H. indicates a relationship between the Veteran's neuropathic pain and his service-connected back, but it lacks a supporting rationale and specificity regarding the location of the neuropathy.  In light of this, the Board finds that a remand is necessary for a new VA examination that should include an opinion as to whether any existing neuropathy was caused or aggravated by the service-connected back disability.  See Colvin v. Derwinski, 
1 Vet. App. 171, 174-75 (noting that Board may consider only independent medical evidence to support its findings and cannot reach its own unsubstantiated medical conclusions).

As this case is being remanded for additional development, the Board notes that the Veteran testified that there were records from Dr. R.L.H. that are not associated with the claims file.  Therefore, on remand, the Veteran should be asked to submit a release (VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs) in order for VA to attempt to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and request him to identify the complete name, address, and approximate dates of treatment for the private treatment records from Dr. R.L.H. (or any other pertinent treatment provider) on a provided VA Form 21- 4142, Authorization and Consent to Release Information.  After the Veteran has signed the appropriate release, those records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts, and allowed the opportunity to obtain and submit those records for VA review in accordance with 38 C.F.R. § 3.159(e) (2010).

2.  After #1 above is completed, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his persistent or recurrent symptoms of neuropathy of the left lower extremity and hip and the right lower extremity and hip.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any persistent or recurrent symptoms of neuropathy are causally related to the Veteran's active service or any incident therein.

If the examiner determines that the neuropathy is not related to the Veteran's active service, the examiner should express an opinion as to whether it is at least as likely as not that any existing neuropathy is either 
(a) causally related to or (b) aggravated by the Veteran's service-connected back disability.  In rendering the opinion please note that "aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

A clear and thorough rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


